1

2

3

4

5

6                               UNITED STATES DISTRICT COURT
7                                      DISTRICT OF NEVADA
8                                                  ***
9    J. BENJAMIN ODOMS,                                Case No. 3:16-cv-00159-MMD-WGC
10                                        Plaintiff,                    ORDER
            v.
11
     ROMEO ARANAS, et al.,
12
                                      Defendants.
13

14   I.     SUMMARY

15          Plaintiff J. Benjamin Odoms is a prisoner in the care and custody of the Nevada

16   Department of Corrections (“NDOC”) and seeks curative treatment for his infection with

17   the hepatitis-C virus (“HCV”). Before the Court is Plaintiff’s motion for reconsideration

18   (ECF No. 95) of the Court’s August 27, 2018 order (“Order”) (ECF No. 93) granting

19   summary judgment in favor of Defendants. The Court has reviewed Defendants Karen

20   Gedney and Marsha Johns’s response (ECF No. 96) as well as Plaintiff’s reply (ECF No.

21   97). For the following reasons, the Court will deny Plaintiff’s motion for reconsideration.

22   II.    LEGAL STANDARD

23          A motion to reconsider must set forth “some valid reason why the court should

24   reconsider its prior decision” and set “forth facts or law of a strongly convincing nature to

25   persuade the court to reverse its prior decision.” Frasure v. United States, 256 F. Supp. 2d

26   1180, 1183 (D. Nev. 2003). Reconsideration is appropriate if the Court “(1) is presented

27   with newly discovered evidence, (2) committed clear error or the initial decision was

28   manifestly unjust, or (3) if there is an intervening change in controlling law.” Sch. Dist. No.
1    1J v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). “A motion for reconsideration is

2    not an avenue to re-litigate the same issues and arguments upon which the court already

3    has ruled.” Brown v. Kinross Gold, U.S.A., 378 F. Supp. 2d 1280, 1288 (D. Nev. 2005)

4    (citation omitted).

5    III.   DISCUSSION

6           Plaintiff does not present a coherent argument in support of his request for

7    reconsideration of the Order. Rather, Plaintiff primarily makes a number of factual

8    allegations, including the following. Plaintiff has not been allowed to talk to the hernia

9    specialist for two years. (ECF No. 95 at 2.) Plaintiff is forced to take pain pills that “destroy

10   and hasten his d[e]mise (kidney and liver).” (Id.) Defendants do not treat Plaintiff’s low

11   blood pressure and know he gets the chills. (Id. at 2-3.) Defendants do not know the type

12   of HCV Plaintiff has. (Id. at 3.) Defendants’ decision to withhold direct-acting antiviral

13   (“DAA”) drugs guarantees Plaintiff’s death, and the decision concerning Plaintiff’s health

14   was a conscious one to cause Plaintiff’s death. (Id. at 3.) Defendants have not adequately

15   tested Plaintiff’s liver function. (Id. at 3-4; ECF No. 97 at 2-3.)

16          In addition to making these factual allegations, Plaintiff asserts that the Court may

17   not make credibility determinations in connection with a motion for summary judgment

18   and attaches to his motion a list of his medication and a copy of his second amended

19   complaint. (ECF No. 95 at 4, 6-21.)

20          Defendants focus on three aspects of Plaintiff’s motion in their response: (1)

21   Plaintiff’s allegations regarding his hernia and pain medication; (2) Plaintiff’s allegation

22   that Defendants’ decision not to treat Plaintiff with DAA drugs guarantees his death; and

23   (3) Plaintiff’s assertion that the Court should not make credibility determinations in

24   connection with a motion for summary judgment. (ECF No. 96 at 2.)

25          Regarding the first point, Defendants argue that Plaintiff’s allegations regarding his

26   hernia and pain medication have no bearing on the Court’s determination that

27   Defendants’ decision to provide palliative care was not medically unacceptable under the

28   circumstances. (Id.; see also ECF No. 93 at 4.) Plaintiff’s reply does not address this

                                                    2
1    argument (see ECF No. 97), and the Court agrees with Defendants. Defendants’ decision

2    to treat Plaintiff’s pain with medication is consistent with their decision to provide palliative

3    care, and Plaintiff still has not produced any evidence to rebut Defendants’ assertion that

4    providing DAA will harm him. (See ECF No. 95; ECF No. 97; ECF No. 93 at 5.) To the

5    extent that Plaintiff’s allegations regarding pain medications give rise to an independent

6    claim for violation of the Eighth Amendment, such a claim was not before the Court when

7    it issued the Order.

8           Regarding the second point, Defendants argue that the evidence before the Court

9    showed that prescribing Plaintiff DAA treatment would cause more harm than good in

10   light of his decompensated liver disease. (ECF No. 96 at 2.) Liberally construed, Plaintiff’s

11   reply seems to argue that he should receive treatment under NDOC Medical Directive

12   219 (“MD 219”) because his APRI1 score is 1.88 and the threshold for treatment is 1.77.

13   (ECF No. 97 at 3-4.) The Court agrees with Defendants. Even if MD 219 suggests that

14   Plaintiff should receive treatment, the evidence before the Court showed that prescribing

15   DAA treatment to Plaintiff would cause him harm, and Plaintiff still has not produced any

16   evidence to the contrary. (See ECF Nos. 95, 97.)

17          Regarding the third point, Defendants argue that the Court did not make a

18   credibility determination in the Order. (ECF No. 96 at 2.) Plaintiff does not address this

19   argument in his reply (see ECF No. 97), and the Court agrees with Defendants. In the

20   Order, the Court determined that Defendants provided evidence that Plaintiff’s desired

21   course of treatment would harm Plaintiff and that Plaintiff failed to produce any evidence

22   to the contrary. (See ECF No. 93 at 5 (“Plaintiff has provided no evidence to rebut

23   Defendants’ assertion that providing DAA will harm him, nor does Plaintiff dispute that he

24   has been provided palliative care.”).) Because Plaintiff still has not produced any such

25   evidence, the Court declines to reverse the Order.

26   ///

27   ///

28          1Aspartate   Aminotransferase Platelet Ratio Index. (See ECF No. 73 at 2.)
                                                 3
1    IV.   CONCLUSION

2          The Court notes that the parties made several arguments and cited to several

3    cases not discussed above. The Court has reviewed these arguments and cases and

4    determines that they do not warrant discussion as they do not affect the outcome of the

5    motion before the Court.

6          It is therefore ordered that Plaintiff’s motion for reconsideration (ECF No. 95) is

7    denied.

8          DATED THIS 5th day of October 2018.

9

10
                                                    MIRANDA M. DU
11                                                  UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                4
